Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Independent claim 1 falls within the category of a process.
Independent claim 12 falls within the category of a system/machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] receiving an identifier for each of a set of connections of a user; identifying, from the set of connections of the user, a registered subset of connections of the user that are registered with the ride- sharing service; determining one or more location zones associated with the user; determining, for each connection of the registered subset of connections, one or more location zones associated with the connection; determining, based at least in part on the one or more location zones of the user and the one or more location zones associated with each connection of the registered subset of connections, one or more connections of the registered subset of connections that share at least one location zone with the user to obtain a set of neighbor connections of the user; causing an identity of the set of neighbor connections of the user to be output for display to the user; receiving an indication of a selected set of neighbor connections from the set of neighbor connections that share at least one location zone with the user; and forming an eligible ride-sharing group based on the selected set of neighbor connections that share at least one location zone with the user.  The claim, under its broadest reasonable interpretation, is directed to identifying nearby connections of ride-sharing users and forming a ride-sharing group based on the selected set of nearby connections.  The claim could reasonably be considered a commercial interaction and therefore falls within the “Certain methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of an interactive computing system comprising one or more hardware processors and configured with specific computer-executable instructions is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1 and adds the additional element of accessing one or more user accounts of the user at one or more user connection applications. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of geolocation data obtained from a wireless device of the user. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1 and adds the additional element of a ride-sharing application. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1 and adds the additional element of metadata associated with the connection. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9 and adds the additional element of applying metadata associated with the connection to a machine learning model configured to predict a likelihood of a safety event corresponding to the safety of the user when the connection is included in a ride-share pool with the user.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1 and adds the additional element of a wireless device of the user that hosts a ride-sharing application.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] receive an identifier for each of a set of connections of a user; identify, from the set of connections of the user, a registered subset of connections of the user that are registered with the ride-sharing service; determine one or more location zones associated with the user; determine, for each connection of the registered subset of connections, one or more location zones associated with the connection; determine, based at least in part on the one or more location zones of the user and the one or more location zones associated with each connection of the registered subset of connections, one or more connections of the registered subset of connections that share at least one location zone with the user to obtain a set of neighbor connections of the user; cause an identity of the set of neighbor connections of the user to be output for display to the user; receive an indication of a selected set of neighbor connections from the set of neighbor connections that share at least one location zone with the user; and form an eligible ride-sharing group based on the selected set of neighbor connections that share at least one location zone with the user.  The claim, under its broadest reasonable interpretation, is directed to identifying nearby connections of ride-sharing users and forming a ride-sharing group based on the selected set of nearby connections.  The claim could reasonably be considered a commercial interaction and therefore falls within the “Certain methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a system comprising: a non-volatile storage configured to store user data of users registered with the ride-sharing service; and a hardware processor of an interactive computing system in communication with the non-volatile storage, the hardware processor configured to execute specific computer-executable instructions are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12 and adds the additional element of accessing one or more user accounts of the user at one or more user connection applications. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 12 and adds the additional element of geolocation data obtained from a wireless device of the user or usage of a ride-sharing application by the user. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 12 and adds the additional element of metadata associated with the connection. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 18 and adds the additional element of applying metadata associated with the connection to a machine learning model configured to predict a likelihood of a safety event corresponding to the safety of the user when the connection is included in a ride-share pool with the user.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 12 and adds the additional element of a wireless device of the user that hosts a ride-sharing application.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, & 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2011/0238755 A1, hereinafter “Khan,” in view of Pre-grant Publication No.: US 2019/0190881 A1, hereinafter “Bijor.”
Claim 11 & similar claim 122:  Khan, as shown, teaches:
receiving an identifier for each of a set of connections of a user; (Khan [0019], “The feed and status update manager 111 aggregates the received information based on factors including user proximity and user affinity…”; See also [0024])
determining one or more location zones associated with the user; (Khan [0018], “The proximity determiner 112 receives location information ( e.g., GPS coordinates) from client devices operated by users of the user community 120…the proximity determiner 112 may consider a user's actual or predicted affinity for a particular geographic area, based on the intuition that a user may be more willing to travel into or through an area that holds a particular attraction for the user, for example because the user likes shops, restaurants, or other users that are situated in the area.”; See also [0080] - [0088])
determining, for each connection of the registered subset of connections, one or more location zones associated with the connection; (Khan [0018], “The proximity determiner 112 receives location information (e.g., GPS coordinates) from client devices operated by users of the user community 120…the proximity determiner 112 may consider a user's actual or predicted affinity for a particular geographic area, based on the intuition that a user may be more willing to travel into or through an area that holds a particular attraction for the user, for example because the user likes shops, restaurants, or other users that are situated in the area.”; See also [0080] – [0088])
determining, based at least in part on the one or more location zones of the user and the one or more location zones associated with each connection of the registered subset of connections, one or more connections of the registered subset of connections that share at least one location zone with the user to obtain a set of neighbor connections of the user; (Khan [0018], “The proximity determiner 112 receives location information ( e.g., GPS coordinates) from client devices operated by users of the user community 120. The proximity determiner 112 then determines groups or sets of users that are in proximity to one another. For example, the proximity determiner 112 may determine that two users are in proximity to one another if they are within a reasonable walking dis-tance (e.g., 500 meters) of one another…”; See also [0044], [0082])
causing an identity of the set of neighbor connections of the user to be output for display to the user; (Khan [0025], “For example, the PSN 100 will inform user B that friend C is nearby, because users B and C are at or near location n…”; See also [0039], [0044] & [0045])
receiving an indication of a selected set of neighbor connections from the set of neighbor connections that share at least one location zone with the user; and (Khan [0044], “At block 253, the process receives an indication of one or more users who are proximately located to the user. The indication is typically received from the PSN 100, and includes one or more indications ( e.g., user names) of uses who are nearby and/or who otherwise match any proximity-determining criteria specified by the user.) (See also Khan [0092] – [0094] which teaches that the Proximity-Based Social Networking Facilitator System (“PSN”) may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements. )
forming an eligible ride-sharing group based on the selected set of neighbor connections that share at least one location zone with the user. (Khan [0092] – [0094] which  teaches that the Proximity-Based Social Networking Facilitator System (“PSN”) may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements.)

Khan at [0092] – [0094] contemplates using the PSN system with other applications such as ridesharing services, but doesn’t explicitly teach identifying which connections are also registered with a ride-sharing service; however, Bijor teaches:
identifying, from the set of connections of the user, a registered subset of connections of the user that are registered with the ride-sharing service; (Bijor [0039], “the carpool request may be a specialized "associated" carpool request to only match the requesting user with carpool riders that have some sort of commonality link in a particular social media service (355)… Thus, upon receiving the associated carpool request, the system 100 can access social media data of the user (365), and determine whether there is a link between the requesting user and other requesting users.”; See also [0023], [0024], [0027], & [0028])
Khan teaches a Proximity-Based Social Networking Facilitator System (“PSN”) which may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements.  Bijor is also directed to methods and systems that can communicate with both a social networking service and a ridesharing service for arranging carpools.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan with the teachings of Bijor since “[s]uch interconnectivity can allow for much broader user experiences when accessing the transport arrangement service or engaging with other users of the transport arrangement service.” (Bijor [0011])
Claim 2 & similar claim 13:  Khan/Bijor, as shown above, teaches all the limitations of claim 1 & claim 12, respectively. Khan also teaches:
accessing one or more user accounts of the user at one or more user connection applications; (Khan [0052], “the PSN leverages a user's existing account(s), such that relevant information (e.g., contacts, feeds, updates, etc.) associated with those accounts is surfaced in the environment provided by the PSN…”
determining the set of connections of the user based on the one or more user accounts of the user. (Khan [0052], “the PSN leverages a user's existing account(s), such that relevant information (e.g., contacts, feeds, updates, etc.) associated with those accounts is surfaced in the environment provided by the PSN…”
Claim 3:  Khan/Bijor, as shown above, teaches all the limitations of claim 2. Khan also teaches:
wherein the one or more user connection applications are separate from the ride-sharing service. (Khan [0032], “In block 203, the PSN aggregates output (e.g., from social networking status updates and other feeds) from one or more of the networks and/or other sources that a user is connected to and performs such aggregation for one or more users. In some embodiments, the networks may be social networks that are well established…”; See also [0052])
Claim 4 & similar claim 14:  Khan/Bijor, as shown above, teaches all the limitations of claim 2 & claim 13, respectively. Khan also teaches:
wherein the one or more user connection applications comprise a neighborhood networking application or a communication application. (Khan [0032], “Feeds include information about users and their activities on one or more social networks or other information systems, such as picture or video sharing sites, calendaring systems, and the like.” & [0135], “Note that some embodiments of the PSN can also aggregate information received from various different communication (e.g., non-Internet based) services. For example, the PSN can receive telephone numbers and contact information from address books…”; See also [0032], & [0052])
Claim 5 & similar claim 15:  Khan/Bijor, as shown above, teaches all the limitations of claim 1 & claim 12, respectively. Khan also teaches:
wherein the one or more location zones comprises one or more geographic locations where the user is present for at least a threshold percentage of time within a time period. (Khan [0086], “In other cases, the PSN learns, based on a location history, travel patterns of the user (e.g., that the user is typically at a work location during weekday business hours)…”)
Claim 6:  Khan/Bijor, as shown above, teaches all the limitations of claim 1.  Khan also teaches:
wherein the one or more location zones are determined based at least in part on geolocation data obtained from a wireless device of the user.  (Khan [0018], “The proximity determiner 112 receives location information ( e.g., GPS coordinates) from client devices operated by users of the user community 120…the proximity determiner 112 may consider a user's actual or predicted affinity for a particular geographic area, based on the intuition that a user may be more willing to travel into or through an area that holds a particular attraction for the user, for example because the user likes shops, restaurants, or other users that are situated in the area.”; See also [0080] - [0088])
Claim 7:  Khan/Bijor, as shown above, teaches all the limitations of claim 1. Khan at paragraph [0093] teaches determining location zones based at least in part on a user’s travel history, but doesn’t explicitly teach a ride-sharing application; however, Bijor teaches:
wherein the one or more location zones are determined based at least in part on usage of a ride-sharing application by the user. (Bijor [0042], “a requesting user may launch a designated application specific to a network transport arrangement service on the user's device 400. In response to launching the application, a GUI 410 can be generated on the device 400 showing a location window 402, which can be associated with a location pin 404 on the device. The location pin 404 can be shown, by default, close to or at the current location of the user. The location window 402 can enable the user to input an address or location for pick-up…”)
Khan teaches a Proximity-Based Social Networking Facilitator System (“PSN”) which may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements.  Bijor is also directed to methods and systems that can communicate with both a social networking service and a ridesharing service for arranging carpools.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan with the teachings of Bijor since “[s]uch interconnectivity can allow for much broader user experiences when accessing the transport arrangement service or engaging with other users of the transport arrangement service.” (Bijor [0011])
Claim 8 & similar claim 17:  Khan/Bijor, as shown above, teaches all the limitations of claim 1 & claim 12, respectively. Khan also teaches:
verifying, for each connection of the set of neighbor connections, metadata associated with the connection; (Khan [0082], “In tracking user location, the PSN may over time develop a location history for each user. The PSN may also provide functions for presenting, filtering, or manipulating location histories based on various factors, including who, what, where, and when. Such functions may be exploited internally by the PSN, or provided, in possibly anonymized form via an API or other mechanism to third parties, including online services ( e.g., e-commerce systems), application developers, policy makers, or the like…”)
removing an unverified connection from the set of neighbor connections, wherein the unverified connection is associated with at least one metadata item from the metadata that is unsuccessfully verified. (Khan [0087], “In addition, the PSN may automatically override a determination of probable proximity, such as when it receives information that it believes to be more accurate and/or recent….”)
Claim 9 & similar claim 18:  Khan/Bijor, as shown above, teaches all the limitations of claim 1 & claim 12, respectively. Khan also teaches:
further comprising filtering, based at least in part on a safety-prediction determined for each connection included in the set of neighbor connections, the set of neighbor connections to obtain a filtered set of neighbor connections, (Khan [0018], “The proximity determiner 112 receives location information (e.g., GPS coordinates) from client devices operated by users of the user community 120. The proximity determiner 112 then determines groups or sets of users that are in proximity to one another. For example, the proximity determiner 112 may determine that two users are in proximity to one another if they are within a reasonable walking dis-tance (e.g., 500 meters) of one another… Furthermore, non-location-based factors may also be taken into account. For example, the proximity determiner 112 may consider crime statistics associated with a particular geographic area when making a judgment about how "close" two users are to one another, based on the intuition that a user may be less willing to travel through a high-crime area…”)
wherein said causing the identity of the set of neighbor connections of the user to be output for display to the user comprises causing an identify of the filtered set of neighbor connections to be output for display to the user, (Khan [0026], “By filtering information based on user proximity and other factors, the PSN 100 can provide users with information that is relevant to them at their current location and at a current point in time…”)
wherein said receiving the indication of the selected set of neighbor -66-connections comprises receiving an identity of one or more connections included in the filtered set of neighbor connections. (Khan [0044], “At block 253, the process receives an indication of one or more users who are proximately located to the user. The indication is typically received from the PSN 100, and includes one or more indications ( e.g., user names) of uses who are nearby and/or who otherwise match any proximity-determining criteria specified by the user.) (See also Khan [0092] – [0094] which teaches that the Proximity-Based Social Networking Facilitator System (“PSN”) may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements. ) 
Claim 16:  Khan/Bijor, as shown above, teaches all the limitations of claim 1.  Khan also teaches:
wherein the one or more location zones are determined based at least in part on geolocation data obtained from a wireless device of the user or usage of a ride-sharing application by the user.  (Khan [0018], “The proximity determiner 112 receives location information ( e.g., GPS coordinates) from client devices operated by users of the user community 120…the proximity determiner 112 may consider a user's actual or predicted affinity for a particular geographic area, based on the intuition that a user may be more willing to travel into or through an area that holds a particular attraction for the user, for example because the user likes shops, restaurants, or other users that are situated in the area.”; See also [0080] - [0088])
Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan/Bijor in view of Pre-grant Publication No.: US 2018/0033058 A1, hereinafter “Mukherjee.”
Claim 11 & similar claim 20:  Khan/Bijor, as shown above, teaches all the limitations of claim 1 & claim 12, respectively. Khan doesn’t explicitly teach the following; however, Mukherjee teaches:
wherein said causing the identity of the set of neighbor connections of the user to be output for display to the user comprises causing the identity of the set of neighbor connections to be transmitted to a wireless device of the user that hosts a ride-sharing application. (Mukherjee [0038], “Once formed, the ride-sharing groups are suggested and displayed to members of each group for their feedback… The feedback is in the form of acceptance of the ride-sharing group or rejection of the ride-sharing group…”)
Khan teaches that the Proximity-Based Social Networking Facilitator System (“PSN”) may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements. Bijor is also directed to methods and systems that can communicate with both a social networking service and a ridesharing service for arranging carpools  Mukherjee also teaches methods and systems for automatically creating and suggesting compatible ride-sharing groups to users in real-time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan/Bijor with the teachings of Mukherjee since “there is a need for methods and systems for forming ride-sharing groups in order to have a pleasant ride-sharing experience.” (Mukherjee [0003])
Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan/Bijor in view of Pre-grant Publication No.: US 2019/0016343 A1, hereinafter “Allen.”
Claim 10 & similar claim 19:  Khan/Bijor, as shown above, teaches all the limitations of claim 9 & 18, respectively. Khan/Bijor doesn’t explicitly teach the following; however, Allen teaches:
further comprising determining the safety-prediction for each connection included in the set of neighbor connections by applying metadata associated with the connection to a machine learning model configured to predict a likelihood of a safety event corresponding to the safety of the user when the connection is included in a ride-share pool with the user. (Allen [0039] – [0040] “The one or more initial score models 115 may be trained using machine-learning techniques, statistical techniques, and/or other such techniques for correlating one or more features with historical outcome data. The profile computing platform 110 may train the one or more models prior to executing the method of FIGS. 2A-2G. For example, to calculate a safety score, the historical outcome data may include indications of safety for a number of drivers or riders.… The profile computing platform 110 may train an initial score model 115 for estimating safety using training data that correlates history information with indicators of safety…”; See also [0020], [0023], [0025])
Khan teaches that the Proximity-Based Social Networking Facilitator System (“PSN”) may be used to support private-transit oriented behaviors such as determining appropriate partners for ridesharing carpool arrangements.  Bijor is also directed to methods and systems that can communicate with both a social networking service and a ridesharing service for arranging carpools.  Allen is directed to  profiling riders and providing insights to shared mobility platforms that help them match riders in a pooling situation based on likelihood of those riders to enjoy each other's company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan/Bijor with the teachings of Allen since “[w]hen riders, presumably strangers, get into a pool, the experience becomes uncomfortable and the shared mobility platform loses control of the experience. Riders also lose trust in the platform.” (Allen [0003])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Gu” (Pre-grant Publication No.: US 2022/0101208 A1) is directed to shared transportation systems. 
“Byon” (Y. -J. Byon, Young Seon Jeong, S. M. Easa and Joonsang Baek, "Feasibility analysis of transportation applications based on APIs of social network services," 8th International Conference for Internet Technology and Secured Transactions (ICITST-2013), 2013, pp. 59-64, doi: 10.1109/ICITST.2013.6750162. (Year: 2013)) is directed to the Feasibility Analysis of Transportation Applications Based on APls of Social Network Services.
“Mannan” (Pre-grant Publication No.: US 2019/0195642 A1) is directed to ridesharing systems, and more particularly, to a method and a system for allocating co-passengers in a ride-sharing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                      

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 interactive computing system comprising one or more hardware processors and configured with specific computer-executable instructions taught by Khan at [0191] & [0213]
        2 a non-volatile storage configured to store user data of users registered with the ride-sharing service; and a hardware processor of an interactive computing system in communication with the non-volatile storage, the hardware processor configured to execute specific computer-executable instructions taught by Bijor at [0020] & [0022]